                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SERGEI KOVALEV,                                         CIVIL ACTION
    Plaintiff,

        v.                                              NO. 19-5790

CITY OF PHILADELPHIA, et al.
     Defendants.

                                               ORDER

        AND NOW, this 14th day of February 2020, upon considering the Complaint (ECF Doc.

No. 2) consistent with our obligations under 28 U.S.C. § 1915(e)(2)(B)(ii), and for reasons in the

accompanying Memorandum, it is ORDERED:

        1.       The Complaint (ECF Doc. No. 2) is DEEMED filed;

        2.       Plaintiffs Complaint (ECF Doc. No. 2) is DISMISSED in its entirety with:

                 a.      Plaintiffs federal claims are DISMISSED with prejudice for failing to

state a claim;

                 b.     Plaintiffs state law claim is DISMISSED without prejudice for lack of

subject matter jurisdiction;

       3.        We deny Plaintiff leave to amend his Complaint as futile;

       4.        We deny Plaintiffs request for ECF filing (ECF Doc. No. 4) as moot; and,

       5.        The Clerk of Court shall close this case.
